MEMORANDUM**
Federal prisoner Billy Frank Richard appeals pro se the district court’s denial of his 28 U.S.C. § 2241 petition, challenging his jury trial conviction and sentence for cocaine conspiracy. We have jurisdiction pursuant to 28 U.S.C. § 2253. Reviewing de novo, see Tripati v. Henman, 843 F.2d 1160,1162 (9th Cir.1988), we affirm.
Richard may not challenge his conviction or sentence pursuant to a § 2241 petition because he has failed to demonstrate that any remedy pursuant to 28 U.S.C. § 2255 in the sentencing court is inadequate or ineffective to test the legality of his detention. Moore v. Reno, 185 F.3d 1054, 1055 (9th Cir.1999) (per curiam); see Lorentsen v. Hood, 223 F.3d 950, 953 (9th Cir.2000) (recognizing that “ § 2241 is not available under the inadequate-or-ineffective-remedy escape hatch of § 2255 merely because the court of appeals refuses to certify a second or successive motion under the ga-tekeeping provisions of § 2255”). Accordingly, the district court properly dismissed Richard’s § 2241 petition for lack of jurisdiction.
AFFIRMED.1

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. All pending motions are denied as moot.